Exhibit 10.3

FORM OF

2008 PERFORMANCE-BASED

PROFITS INTEREST UNITS AGREEMENT

THIS 2008 PERFORMANCE-BASED PROFITS INTEREST UNITS AGREEMENT (this “Agreement”)
is made and entered into as of             , 2008 (the “Effective Date”), by and
between Digital Realty Trust, Inc., a Maryland corporation (the “Company”),
Digital Realty Trust, L.P., a Maryland limited partnership (the “Partnership”),
DLR, LLC, a Maryland limited liability company (the “Employment Company”) and
            (“Grantee”).

WHEREAS, the Company and the Partnership maintain the Digital Realty Trust,
Inc., Digital Services, Inc. and Digital Realty Trust, L.P. First Amended and
Restated 2004 Incentive Award Plan (the “Plan”);

WHEREAS, the Company and the Partnership wish to carry out the Plan (the terms
of which are hereby incorporated by reference and made a part of this
Agreement);

WHEREAS, Section 8.7 of the Plan provides for the issuance of Profits Interest
Units to Eligible Individuals for the performance of services to or for the
benefit of the Partnership in the Eligible Individual’s capacity as a partner of
the Partnership;

WHEREAS, the Committee, appointed to administer the Plan, has determined that it
would be to the advantage and in the best interest of the Company and its
stockholders to issue to the Grantee the Profits Interest Units provided for
herein (the “Award”) as an inducement to enter into or remain in the service of
the Company, the Partnership, the Services Company, the Employment Company or
any Subsidiary, and as an additional incentive during such service, and has
advised the Company thereof; and

WHEREAS, certain capitalized terms used herein are defined in Section 16 below.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

1. Issuance of Award. In consideration of Grantee’s agreement to provide
services to or for the benefit of the Partnership, effective as of the Effective
Date, the Partnership hereby (a) grants to Grantee an Award which represents
             Profits Interest Units of the Partnership (the “Award Units”), and
(b) if not already a Partner, admits Grantee as a Partner of the Partnership, on
the terms and conditions set forth herein, in the Plan and in the Partnership
Agreement. The Partnership and Grantee acknowledge and agree that the Award
Units are hereby issued to the Grantee for the performance of services to or for
the benefit of the Partnership in his or her capacity as a partner of the
Partnership. Upon receipt of the Award, Grantee shall, automatically and without
further action on his or her part, be deemed to be a party to, signatory of and
bound by the Partnership Agreement. At the request of the Partnership, Grantee
shall execute the Partnership Agreement or a counterpart signature page thereto.
Grantee acknowledges that the Partnership from time to time may issue or cancel
(or otherwise modify) Profits Interest Units in accordance with the terms of the
Partnership Agreement.



--------------------------------------------------------------------------------

2. Vesting.

2.1 General Vesting. Subject to Grantee’s continued status as a Service Provider
on each such date and to Section 2.2 below, the Award shall vest according to
the following vesting schedule:

(a) In the event that the Measurement Date occurs prior to the first anniversary
of the Effective Date and, as of the Measurement Date, some or all of the Award
Units constitute Performance Condition Units:

(i) Twenty Percent (20%) of the total number of Performance Condition Units
shall vest on a date selected by the Committee occurring not more than thirty
(30) days after the date that is the first anniversary of the Effective Date;

(ii) Twenty percent (20%) of the total number of Performance Condition Units
shall vest on the second anniversary of the Effective Date;

(iii) Thirty percent (30%) of the total number of Performance Condition Units
shall vest on the third anniversary of the Effective Date; and

(iv) Thirty percent (30%) of the total number of Performance Condition Units
shall vest on the fourth anniversary of the Effective Date, such that all
Performance Condition Units shall have vested on such date (if they have not
previously vested, forfeited or terminated).

(b) In the event that the Measurement Date occurs on or after the first
anniversary of the Effective Date and, as of the Measurement Date, some or all
of the Award Units constitute Performance Condition Units:

(i) Twenty Percent (20%) of the total number of Performance Condition Units
shall vest on a date selected by the Committee occurring not more than thirty
(30) days after the Measurement Date;

(ii) Twenty percent (20%) of the total number of Performance Condition Units
shall vest on the second anniversary of the Effective Date;

(iii) Thirty percent (30%) of the total number of Performance Condition Units
shall vest on the third anniversary of the Effective Date; and

(iv) Thirty percent (30%) of the total number of Performance Condition Units
shall vest on the fourth anniversary of the Effective Date, such that all
Performance Condition Units shall have vested on such date (to the extent not
previously vested, forfeited or terminated).



--------------------------------------------------------------------------------

2.2 Change in Control. Notwithstanding anything to the contrary contained in
Section 2.1 above, subject to the Grantee remaining a Service Provider until the
Change in Control Date (and regardless of whether the Grantee is terminated
immediately prior to the Change in Control in connection therewith), in the
event that a Change in Control occurs:

(a) prior to the Measurement Date, one hundred percent (100%) of the outstanding
Award Units shall vest immediately prior to the Change in Control; and

(b) after the Measurement Date, one hundred percent (100%) of the outstanding
Performance Condition Units that have not previously vested pursuant to
Section 2.1 shall vest immediately prior to the Change in Control.

Notwithstanding anything contained herein to the contrary, the provisions in
this Agreement regarding a Change in Control shall only apply to the first
Change in Control of the Company, and shall not apply to any Change in Control
of the Company that occurs subsequent to the first Change in Control.

2.3 Death and Disability. In the event that Grantee ceases to be a Service
Provider by reason of Grantee’s death or Disability, as the case may be, prior
to the Measurement Date, all outstanding Award Units that ultimately are
determined to be Performance Condition Units by the Committee, if any, shall
vest on the date determined under Section 2.1(a)(i) or 2.1(b)(i), as applicable
(the applicable date, the “First Vest Date”), regardless of the fact that
Grantee ceased to be a Service Provider as a result of Grantee’s death or
Disability, as the case may be; provided that if the Committee has not
established the First Vest Date as a date prior to March 15, 2009, all Award
Units shall vest on March 15, 2009. In the event that Grantee ceases to be a
Service Provider by reason of Grantee’s death or Disability, as the case may be,
after the Measurement Date, all outstanding Performance Condition Units shall
immediately vest.

3. Restrictions on Transfer.

3.1 Without the consent of the Partnership (which it may give or withhold in its
sole discretion), Grantee shall not sell, pledge, assign, hypothecate, transfer,
or otherwise dispose of (collectively, “Transfer”) any Unvested Units or any
portion of the Award attributable to such Unvested Units (or any securities into
which the Unvested Units are converted or exchanged), other than by will or
pursuant to the laws of descent and distribution (the “Transfer Restrictions”);
provided, however, that the Transfer Restrictions shall not apply to any
Transfer of Unvested Units or the Award to the Partnership or the Company.

3.2 The Award and the Award Units are subject to the terms of the Plan and the
terms of the Partnership Agreement, including, without limitation, the
restrictions on transfer of Units (including Award Units) set forth in Article
11 of the Partnership Agreement. Any permitted transferee of the Award or Award
Units shall take such Award or Award Units subject to the terms of the Plan,
this Agreement, and the Partnership Agreement. Any such permitted transferee
must, upon the request of the Partnership, agree to be bound by the Plan, the
Partnership Agreement, and this Agreement, and shall execute the same on
request, and must agree to such other waivers, limitations, and restrictions as
the Partnership or the Company may reasonably require. Any Transfer of the Award
or Award Units which is not made in compliance with the Plan, the Partnership
Agreement and this Agreement shall be null and void and of no effect.



--------------------------------------------------------------------------------

4. Cancellation and Forfeiture of Unvested Units.

4.1 Termination of Service. Subject to Sections 2.2 and 2.3 above, in the event
that the Grantee ceases to be a Service Provider for any reason, all Unvested
Units as of the date of termination (and the proportionate amount of the
Grantee’s Capital Account balance attributable to the Unvested Units) shall
thereupon automatically and without further action be cancelled and forfeited by
the Grantee, and the Grantee shall have no further right or interest in or with
respect to such Unvested Units (or such proportionate amount of the Grantee’s
Capital Account balance) or the portion of the Award attributable thereto.

4.2 Failure to Satisfy Performance Condition. Provided no Change in Control has
occurred prior to the Measurement Date, to the extent all or any portion of the
Award Units fail to be Performance Condition Units as of the Measurement Date,
such Award Units (and the proportionate amount of the Grantee’s Capital Account
balance attributable to the Award Units) shall thereupon automatically and
without further action be cancelled and forfeited by the Grantee, and the
Grantee shall have no further right or interest in or with respect to such Award
Units (or such proportionate amount of the Grantee’s Capital Account balance) or
the portion of the Award attributable to such Award Units.

4.3 Execution and Return of Documents and Certificates. At the Company’s or the
Partnership’s request, Grantee hereby agrees to promptly execute, deliver and
return to the Partnership any and all documents or certificates that the Company
or the Partnership deems necessary or desirable to effectuate the cancellation
and forfeiture of the Unvested Units, the proportionate amount of the Grantee’s
Capital Account balance attributable to the Award Units and the portion of the
Award attributable to the Unvested Units, or to effectuate the transfer or
surrender such Unvested Units, Capital Account balance and portion of the Award
to the Partnership.

5. Determinations by Committee. Notwithstanding anything contained herein, all
determinations, interpretations and assumptions relating to the Award
(including, without limitation, determinations, interpretations and assumptions
with respect to calculation of the Actual Performance Amount and the number of
Performance Condition Units) shall be made by the Committee and shall be applied
consistently and uniformly to all similar Awards related to the same performance
period granted under the Plan (including, without limitation, similar awards
which provide for payment in the form of cash or shares of Stock or Restricted
Stock). In making such determinations, the Committee may employ attorneys,
consultants, accountants, appraisers, brokers, or other persons, and the
Committee, the Board, the Company, the Partnership and their officers and
directors shall be entitled to rely upon the advice, opinions or valuations of
any such persons. All actions taken and all interpretations and determinations
made by the Committee or the Board in good faith and absent manifest error shall
be final and binding upon the Grantee, the Company and all other interested
persons.

6. Representations, Warranties, Covenants, and Acknowledgments of Grantee.
Grantee hereby represents, warrants, covenants, acknowledges and agrees on
behalf of Grantee and his or her spouse, if applicable, that:

6.1 Investment. Grantee is holding the Award and the Award Units for Grantee’s
own account, and not for the account of any other Person. Grantee is holding the
Award and the Award Units for investment and not with a view to distribution or
resale thereof except in compliance with applicable laws regulating securities.



--------------------------------------------------------------------------------

6.2 Relation to Partnership. Grantee is presently an employee of, or consultant
to, the Partnership, or is otherwise providing services to or for the benefit of
the Partnership, and in such capacity has become personally familiar with the
business of the Partnership.

6.3 Access to Information. Grantee has had the opportunity to ask questions of,
and to receive answers from, the Partnership with respect to the terms and
conditions of the transactions contemplated hereby and with respect to the
business, affairs, financial conditions, and results of operations of the
Partnership.

6.4 Registration. Grantee understands that the Award Units have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and the Award Units cannot be transferred by Grantee unless such transfer is
registered under the Securities Act or an exemption from such registration is
available. The Partnership has made no agreements, covenants or undertakings
whatsoever to register the transfer of the Award Units under the Securities Act.
The Partnership has made no representations, warranties, or covenants whatsoever
as to whether any exemption from the Securities Act, including, without
limitation, any exemption for limited sales in routine brokers’ transactions
pursuant to Rule 144 of the Securities Act, will be available. If an exemption
under Rule 144 is available at all, it will not be available until at least one
(1) year from issuance of the Award and then not unless (a) a public trading
market then exists in Award Units (or a successor security thereto);
(b) adequate information as to the Partnership’s financial and other affairs and
operations is then available to the public, and (c) all other terms and
conditions of Rule 144 have been satisfied.

6.5 Public Trading. None of the Partnership’s securities is presently publicly
traded, and the Partnership has made no representations, covenants or agreements
as to whether there will be a public market for any of its securities.

6.6 Tax Advice. The Partnership has made no warranties or representations to
Grantee with respect to the income tax consequences of the issuance of the Award
Units or the transactions contemplated by this Agreement (including, without
limitation, with respect to the making of an election under Section 83(b) of the
Code), and Grantee is in no manner relying on the Partnership or its
representatives for an assessment of such tax consequences. Grantee is advised
to consult with his or her own tax advisor with respect to such tax consequences
and his or her ownership of the Award Units.

7. Capital Account. Grantee shall make no contribution of capital to the
Partnership in connection with the Award and, as a result, Grantee’s Capital
Account balance in the Partnership immediately after its receipt of the Award
Units shall be equal to zero, unless the Grantee was a Partner in the
Partnership prior to such issuance, in which case the Grantee’s Capital Account
balance shall not be increased as a result of its receipt of the Award Units.

8. Section 83(b) Election. Grantee covenants that he shall make a timely
election under Section 83(b) of the Code (and any comparable election in the
state of Grantee’s residence) with respect to the Award Units covered by the
Award, and the Partnership hereby consents to the making of such election(s). In
connection with such election, Grantee and Grantee’s spouse, if applicable,
shall promptly provide a copy of such election to the Partnership. Grantee
represents



--------------------------------------------------------------------------------

that Grantee has consulted any tax consultant(s) that Grantee deems advisable in
connection with the filing of an election under Section 83(b) of the Code and
similar state tax provisions. Grantee acknowledges that it is Grantee’s sole
responsibility and not the Company’s to timely file an election under
Section 83(b) of the Code (and any comparable state election), even if Grantee
requests that the Company or any representative of the Company make such filing
on Grantee’s behalf. Grantee should consult his or her tax advisor to determine
if there is a comparable election to file in the state of his or her residence.

9. Ownership Information. Grantee hereby covenants that so long as Grantee holds
any Award Units, at the request of the Partnership, Grantee shall disclose to
the Partnership in writing such information relating to Grantee’s ownership of
the Award Units as the Partnership reasonably believes to be necessary or
desirable to ascertain in order to comply with the Code or the requirements of
any other appropriate taxing authority.

10. Taxes. The Partnership and the Grantee intend that (i) the Award Units be
treated as a “profits interest” as defined in Internal Revenue Service Revenue
Procedure 93-27, as clarified by Revenue Procedure 2001-43, (ii) the issuance of
such units not be a taxable event to the Partnership or the Grantee as provided
in such revenue procedure, and (iii) the Partnership Agreement, the Plan and
this Agreement be interpreted consistently with such intent. In furtherance of
such intent, effective immediately prior to the issuance of the Award Units, the
Partnership will cause the “Gross Asset Value” (as defined in the Partnership
Agreement) of all Partnership assets to be adjusted to equal their respective
gross fair market values, and make the resulting adjustments to the “Capital
Accounts” (as defined in the Partnership Agreement) of the partners, in each
case as set forth in the Partnership Agreement and based upon a “Fair Market
Value” (as defined in the Partnership Agreement) equal to the trading price on
the New York Stock Exchange of the common stock of the Company at the time of
such adjustment. The Company or the Partnership may withhold from Grantee’s
wages, or require Grantee to pay to the Partnership, any applicable withholding
or employment taxes resulting from the issuance of the Award hereunder, from the
vesting or lapse of any restrictions imposed on the Award, from the ownership or
disposition of the Award Units.

11. Remedies. Grantee shall be liable to the Partnership for all costs and
damages, including incidental and consequential damages, resulting from a
disposition of the Award or the Award Units which is in violation of the
provisions of this Agreement. Without limiting the generality of the foregoing,
Grantee agrees that the Partnership shall be entitled to obtain specific
performance of the obligations of Grantee under this Agreement and immediate
injunctive relief in the event any action or proceeding is brought in equity to
enforce the same. Grantee will not urge as a defense that there is an adequate
remedy at law.

12. Unit Certificate Restrictive Legends. Certificates evidencing the Award, to
the extent such certificates are issued, may bear such restrictive legends as
the Partnership and/or the Partnership’s counsel may deem necessary or advisable
under applicable law or pursuant to this Agreement, including, without
limitation, the following legends:

“The offering and sale of the securities represented hereby have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Any transfer of such securities will be invalid unless a Registration Statement
under the Securities Act is in effect as to such transfer or in the opinion of
counsel for the Partnership such registration is unnecessary in order for such
transfer to comply with the Securities Act.”



--------------------------------------------------------------------------------

“The securities represented hereby are subject to forfeiture, transferability
and other restrictions as set forth in (i) a written agreement with the
Partnership, (ii) the First Amended and Restated Digital Realty Trust, Inc.,
Digital Services, Inc. and Digital Realty Trust, L.P. 2004 Incentive Award Plan
and (iii) the Seventh Amended and Restated Agreement of Limited Partnership of
Digital Realty Trust, L.P., dated as of February 6, 2005, in each case, as may
be amended from time to time, and such securities may not be sold or otherwise
transferred except pursuant to the provisions of such documents.”

13. Restrictions on Public Sale by Grantee. To the extent not inconsistent with
applicable law, the Grantee agrees not to effect any sale or distribution of the
Award Units or any similar security of the Company or the Partnership, or any
securities convertible into or exchangeable or exercisable for such securities,
including a sale pursuant to Rule 144 under the Securities Act, during the 14
days prior to, and during the 90-day period beginning on, the date of the
pricing of any public or private debt or equity securities offering by the
Company or the Partnership (except as part of such offering), if and to the
extent requested in writing by the Partnership or the Company in the case of a
non-underwritten public or private offering or if and to the extent requested in
writing by the managing underwriter or underwriters (or initial purchaser or
initial purchasers, as the case may be) and consented to by the Partnership or
the Company, which consent may be given or withheld in the Partnership’s or the
Company’s sole and absolute discretion, in the case of an underwritten public or
private offering (such agreement to be in the form of lock-up agreement provided
by the Company, Partnership, managing underwriter or underwriters, as the case
may be).

14. Conformity to Securities Laws. Grantee acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
all applicable federal and state laws, rules and regulations (including, but not
limited to the Securities Act and the Exchange Act and any and all regulations
and rules promulgated by the Securities and Exchange Commission thereunder,
including without limitation the applicable exemptive conditions of Rule 16b-3
of the Exchange Act) and to such approvals by any listing, regulatory or other
governmental authority as may, in the opinion of counsel for the Partnership or
the Company, be necessary or advisable in connection therewith. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Award
of Award Units is made, only in such a manner as to conform to such laws, rules
and regulations. To the extent permitted by applicable law, the Plan, this
Agreement and the Award shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

15. Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement. Notwithstanding any provision
of this Agreement to the contrary, in the event that following the effective
date of this Agreement, the Company or the Partnership determines that the Award
may be subject to Section 409A of the Code and related Department of Treasury
guidance (including such



--------------------------------------------------------------------------------

Department of Treasury guidance as may be issued after the effective date of
this Agreement), the Company or the Partnership may adopt such amendments to
this Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Company or the Partnership determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.

16. Miscellaneous.

16.1 Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Partnership.

16.2 Entire Agreement; Amendments and Waivers. This Agreement, together with the
Plan and the Partnership Agreement, constitutes the entire agreement among the
parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. Without limiting the generality of the foregoing, this
Agreement supersedes the provisions of any employment agreement, employment
offer letter or similar agreement between the Grantee and the Company and/or the
Partnership that would otherwise accelerate the vesting of the Award and the
Award Units, and any provision in such agreement or letter which would otherwise
accelerate such vesting shall have no force or effect with respect to the Award
or the Award Units. In the event that the provisions of such other agreement or
letter conflict or are inconsistent with the provisions of this Agreement, the
provisions of this Agreement shall control. Except as set forth in Section 15
above, this Agreement may not be amended except in an instrument in writing
signed on behalf of each of the parties hereto and approved by the Committee. No
amendment, supplement, modification or waiver of this Agreement shall be binding
unless executed in writing by the party to be bound thereby. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.

16.3 Survival of Representations and Warranties. The representations, warranties
and covenants contained in Section 6 hereof shall survive the later of the date
of execution and delivery of this Agreement or the issuance of the Award.

16.4 Severability. If for any reason one or more of the provisions contained in
this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.

16.5 Titles. The titles, captions or headings of the Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.



--------------------------------------------------------------------------------

16.6 Counterparts. This Agreement may be executed in any number of counterparts,
any of which may be executed and transmitted by facsimile, and each of which
shall be deemed to be an original, but all of which together shall be deemed to
be one and the same instrument.

16.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents, without regard to any otherwise governing principles of
conflicts of law.

16.8 Notices. Any notice to be given by the Grantee under the terms of this
Agreement shall be addressed to the General Counsel of the Company at the
Company’s offices located at 560 Mission Street, Suite 2900, San Francisco,
California, 94105. Any notice to be given to the Grantee shall be addressed to
him or her at the Grantee’s then current address on the books and records of the
Company. By a notice given pursuant to this Section 16.8, either party may
hereafter designate a different address for notices to be given to him. Any
notice which is required to be given to the Grantee shall, if Grantee is then
deceased, be given to the Grantee’s personal representative if such
representative has previously informed the Company of his or her status and
address by written notice under this Section 16.8 (and the Company and the
Employment Company shall be entitled to rely on any such notice provided to it
that it in good faith believes to be true and correct, with no duty of inquiry).
Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon personal delivery or upon deposit in the United
States mail by certified mail, with postage and fees prepaid, addressed as set
forth above or upon confirmation of delivery by a nationally recognized
overnight delivery service.

16.9 Certain Definitions. As used herein, the following terms shall have the
meanings specified below, unless the context clearly indicates otherwise. All
capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Plan and/or the Partnership Agreement, as
applicable.

(a) “Actual Performance Amount” means the amount of FFO per diluted share and
unit reported by the Company for the fiscal year ended December 31, 2008, with
such adjustments as may be made by the Committee, in its reasonable discretion,
to account for events that are not indicative of Company performance during such
period, which may include events such as the issuance of new Stock, stock
repurchases, stock splits, issuances and/or exercises of stock grants or stock
options, non-recurring or unusual accounting items and similar events, all in
order to properly reflect the Company’s intent with respect to the performance
objectives underlying the Award or to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available with respect to the
Award, subject in all cases to the requirements of consistency and uniformity
set forth in the first sentence of Section 5 of this Agreement. The Committee
shall determine the Actual Performance Amount at the time (or as soon thereafter
as reasonably practical) the Company’s fiscal year 2008 results are provided to
the Committee. Once determined by the Committee, the Annual Performance Amount
shall not be changed.



--------------------------------------------------------------------------------

(b) “Actual Performance Percentage” means an amount, expressed as a percentage,
equal to the product obtained by multiplying (i) the Performance Constant by
(ii) the difference obtained by subtracting the Actual Performance Amount from
the Maximum Performance Amount.

(c) “Change in Control Date” means the date on which a Change in Control occurs.

(d) “Disability” means a disability that qualifies or, had Grantee been a
participant, would qualify Grantee to receive long-term disability payments
under the Company’s group long-term disability insurance plan or program, as it
may be amended from time to time.

(e) “FFO” means Funds From Operations.

(f) “Maximum Percentage” means 125%.

(g) “Maximum Performance Goal” means FFO per diluted share and unit of $2.40.

(h) “Measurement Date” means the date the Committee determines the Actual
Performance Amount.

(i) “Minimum Performance Goal” mean FFO per diluted share and unit of $2.30.

(j) “Minimum Performance Percentage” means 75%.

(k) “Performance Constant” means a quotient obtained by dividing (i) the
difference (expressed as a decimal) obtained by subtracting (a) the Minimum
Performance Percentage from (b) the Maximum Performance Percentage by (ii) the
difference obtained by subtracting (x) the Minimum Performance Goal from (y) the
Maximum Performance Goal.

(l) “Performance Condition Units” means a number of Award Units determined by
the Committee as of the Measurement Date to be Performance Condition Units based
on the formula set forth in the following sentence. In the event that the Actual
Performance Amount is:

(i) equal to or greater than $2.40 per diluted share and unit, all Award Units
shall be Performance Condition Units;

(ii) less than $2.30 per diluted share and unit, no (i.e., zero) Award Units
shall be Performance Condition Units; and

(iii) equal to or greater than $2.30, but less than $2.40 per diluted share and
unit, a number determined by multiplying (i) the total number of Award Units by
(ii) the quotient obtained by dividing the Performance Percentage by the Maximum
Performance Percentage shall be Performance Condition Units.

A sample Performance Condition Unit calculation is set forth on Exhibit A hereto
for illustrative purposes only.



--------------------------------------------------------------------------------

(m) “Performance Percentage” means an amount, expressed as a percentage, equal
to the difference obtained by subtracting the Actual Performance Percentage from
the Maximum Performance Percentage.

(n) “Service Provider” means an Employee, Consultant or member of the Board. For
purposes of this Agreement, a Grantee who is both an Employee and a member of
the Board shall not cease to be a Service Provider unless and until his or her
status as both an Employee and Board member has terminated. In addition, unless
otherwise determined by the Committee, a Grantee shall not cease to be a Service
Provider in the case of a termination of the Grantee’s employment or
directorship where there is established a continuing consulting relationship
between the Grantee and the Company, the Partnership, the Services Company or
any Subsidiary.

(o) “Unit” means a limited partnership unit of the Partnership.

(p) “Unvested Unit” means an Award Unit that has not vested pursuant to
Section 2 above and therefore continues to be subject to cancellation and
forfeiture pursuant to Section 3 hereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

    DIGITAL REALTY TRUST, INC.,     a Maryland corporation       By:        
Name:         Title:   DLR, LLC.,     DIGITAL REALTY TRUST, L.P., a Maryland
limited liability company     a Maryland limited partnership By:  

Digital Realty Trust, LP,

a Maryland limited partnership

    By:  

Digital Realty Trust, Inc.,

a Maryland corporation

Its:   Managing Member     Its:   General Partner By:       By:   Name:      
Name:   Title:       Title:  

Grantee hereby accepts and agrees to be bound by all of the terms and conditions
of this Agreement.

 

GRANTEE:    (Sign Name)

Grantee’s spouse indicates by the execution of this Agreement his or her consent
to be bound by the terms herein as to his or her interests, whether as community
property or otherwise, if any, in the Award Units.

 

Grantee’s Spouse:    (Sign Name)    (Print Name)